Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the spiral threads" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 8, 15, and 16 recite the limitation "the thread angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Any unspecified claim is rejected as being dependent upon a rejected base claim.  In light of the above, the claims will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 9,939,604 B2 to INSTITUT NATIONAL D'OPTIQUE (hereinafter "INSTITUT") in view of US 2002/0176180 A1 to UE et al. (hereinafter "UE").
Regarding claim 1, INSTITUT discloses a diopter (intended use) adjustment mechanism (Fig.10; ABSTRACT) comprising:
a scope tube (24, Fig.10; col 18, In 22-24, "an optical assembly 20 in which the sleeve 54 is threadable over the barrel 24 instead of being inserted in the cavity 32");
a first female thread (42a, Fig.10; col 18, In 24-26, "the first set of barrel threads 42a and the second set of barrel threads 42b are provided on the outer wall 36 of the barrel 24") having a first pitch (Fig.10 -- the pitch of threads 42a) disposed on the scope tube (24, Fig.10) forming a spiral thread (Fig.10 -- the outer spiral thread of threads 42a) and lands (Fig.10 -- the landings between the outer spiral thread of threads 42a) between the spiral threads;
a second female thread (42b, Fig.10) having a second pitch (Fig.10 -- the pitch of threads 42b); and 
a jam nut (26, Fig.10; col 18, In 35-39) having a male thread (27, Fig.10) corresponding to and engaging the second female thread (42b, Fig.10), but does not specifically teach a second female thread disposed on the lands of the first female thread, and wherein the first pitch is greater than the second pitch. However, UE teaches a lens barrel (Fig.1-5; ABSTRACT) comprising:
a scope tube (3, Fig. 1-4);
a first female thread (13a, Fig.2-4) having a first pitch (Fig.1-3 -- the distance between the threads 13a) disposed on the scope tube (3, Fig.1-4) forming a spiral thread (Fig.1-4 -- the thread extension of 13a that extends away from 3) and lands (Fig. 1-4 -- the flat portions of 3 between two thread extension of 13a that extends away from 3) between the spiral threads;
a second female thread (13b, Fig.2-4) having a second pitch (Fig.1-3 -- the distance between the threads 13b) and disposed on the lands (Fig.1-4 -- the flat portions of 3 between two thread extension of 13a that extends away from 3) of the first female thread (13a, Fig.2-4);
and wherein the first pitch is greater than the second pitch (Fig.2-4 -- the first pitch is greater than the second pitch). Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the first and second female thread of INSTITUT with the first and second female thread and different pitches of UE to provide strong connection between the scope tube and the jam nut that is not easily removed by a sudden outside force.
Regarding claim 2, INSTITUT and UE disclose the modified diopter adjustment mechanism of claim 1, UE teaches wherein the first female thread (13a, Fig.2-4) is trapezoidal (Fig.2-4 -- the trapezoidal shape of 13a).
Regarding claim 3, INSTITUT and UE disclose the modified diopter adjustment mechanism of claim 1, INSTITUT teaches wherein the second female thread (42b, Fig.10) has a V-thread profile (Fig.10 -- the V-shape thread of 42b).
Regarding claim 4, INSTITUT and UE disclose the modified diopter adjustment mechanism of claim 1, but does not specifically teach wherein the first pitch is from 2.5x to 5x the second pitch. It is known that optimization of size, shape, and scale through routine experiment is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices
could have been used to have arrived at modifying the first and second pitch. Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the first and second pitch to modify the strength of the connection between the scope tube and the jam nut and to not allow the jam nut to be easily removed by a sudden outside force, as desired or necessary to meet the requirements of a particular implementation.
Regarding claim 5, INSTITUT and UE disclose the modified diopter adjustment mechanism of claim 1, but does not specifically teach wherein the first pitch is from 3.0 mm to 6.0 mm. It is known that optimization of size, shape, and scale through routine experiment is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the first and second pitch. Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the first and second pitch to modify the strength of the connection between the scope tube and the jam nut and to not allow the jam nut to be easily removed by a sudden outside force, as desired or necessary to meet the requirements of a particular implementation.
Regarding claim 6, INSTITUT and UE disclose the modified diopter adjustment mechanism of claim 1, but does not specifically teach wherein the second pitch is from .25 mm to 2.5 mm. It is known that optimization of size, shape, and scale through routine experiment is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the first and second pitch. Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the first and second pitch to modify the strength of the connection between the scope tube and the jam nut and to not allow the jam nut to be easily removed by a sudden outside force, as desired or necessary to meet the requirements of a particular implementation.
Regarding claim 7, INSTITUT and UE disclose the modified diopter adjustment mechanism of claim 1, UE teaches wherein a thread angle of the first female thread is from 20 degrees to 45 degrees (para[0033}, "The first and second ridges can thus be formed into multistart threads, assuming that the ridge angle theta 1 of the first ridge 13a, expressed as double the first flank angle, has a low value (for example, 20 degrees), and that the ridge angle theta 2 of the second ridge 13b, expressed as double the second flank angle, has a value greater than theta 1 (for example, 70 deqrees)" -- the first thread angle is 20 degrees).
Regarding claim 8, INSTITUT and UE disclose the modified diopter adjustment mechanism of claim 1, UE teaches wherein a thread angle of the second female thread is from 40 degrees to 80 degrees (para(0033], "The first and second ridges can thus be formed into multistart threads, assuming that the ridge angle theta 1 of the first ridge 13a, expressed as double the first flank angle, has a low value (for example, 20 degrees), and that the ridge angle theta 2 of the second ridge 13b, expressed as double the second flank angle, has a value greater than theta 1 (for example, 70 degrees)" -- the second thread angle is 70 degrees).
Regarding claim 9, INSTITUT discloses a viewing optic (Fig.10; ABSTRACT) comprising:
an eyepiece (22a, 22b, 54, Fig.10) having an inner surface (Fig.10 -- the inner surface of 54) having a first male thread (56, Fig.10);
a scope tube (24, Fig.10; col 18, In 22-24, “an optical assembly 20 in which the sleeve 54 is threadable over the barrel 24 instead of being inserted in the cavity 32") having an outer surface (Fig.10 -- the outer surface of 24) with a first female thread (42a, Fig.10; col 18, In 24-26, "the first set of barrel threads 42a and the second set of barrel threads 42b are provided on the outer wall 36 of the barrel 24") and a second female thread (42b, Fig.10), the first female thread (42a, Fig.10) having a first pitch (Fig.10 -- the pitch of threads 42a) and lands (Fig.10 -- the landings between the outer spiral thread of threads 42a) and the second female thread (42b, Fig.10) having a second pitch (Fig.10 -- the pitch of threads 42b); and
a jam nut (26, Fig.10; col 18, In 35-39) rotationally secured to the outer surface of the scope tube (Fig.10 -- the outer surface of 24) and having a second male thread (27, Fig.10) on an inner surface (Fig.10 -- the inner surface of 26), 
wherein the first male thread (56, Fig. 10) corresponds to the first female thread (42a, Fig.10), and wherein the second male thread (27, Fig.10) corresponds to the second female thread (42b, Fig.10), but does not specifically teach the second female thread disposed on the lands, wherein the first pitch is greater than the second pitch.
However, UE teaches a lens barrel (Fig.1-5; ABSTRACT) comprising:
a scope tube (3, Fig.1-4);
a first female thread (13a, Fig.2-4) having a first pitch (Fig.1-3 -- the distance between the threads 13a) disposed on the scope tube (3, Fig.1-4) forming a spiral thread (Fig.1-4 -- the thread extension of 13a that extends away from 3) and lands (Fig.1-4 -- the flat portions of 3 between two thread extension of 13a that extends away from 3) between the spiral threads; 
a second female thread (13b, Fig.2-4) having a second pitch (Fig.1-3 -- the distance between the threads 13b) and disposed on the lands (Fig.1-4 -- the flat portions of 3 between two thread extension of 13a that extends away from 3) of the first female thread (13a, Fig.2-4);
and wherein the first pitch is greater than the second pitch (Fig.2-4 -- the first pitch is greater than the second pitch). Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the first and second female thread of INSTITUT with the first and second female thread and different pitches of UE to provide strong connection between the scope tube and the jam nut that is not easily removed by a sudden outside force.
Regarding claim 10, INSTITUT and UE disclose the modified viewing optic of claim 9, UE teaches wherein the first female thread (13a, Fig.2-4) is trapezoidal (Fig.2-4 -- the trapezoidal! shape of 13a).
Regarding claim 11, INSTITUT and UE disclose the modified viewing optic of claim 9, INSTITUT teaches wherein the second female thread (42b, Flg.10) has a V-thread profile (-ig.10 -- the V-shape thread of 42b).
Regarding claim 12, INSTITUT and UE disclose the modified viewing optic of claim 9, but does not specifically teach wherein the first pitch is from 2.5x to 5x the second pitch. It is known that optimization of size, shape, and scale through routine experiment is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the first and second pitch. Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the first and second pitch to modify the strength of the connection between the scope tube and the jam nut and to not allow the jam nut to be easily removed by a sudden outside force, as desired or necessary to meet the requirements of a particular implementation.
Regarding claim 13, INSTITUT and UE disclose the modified viewing optic of claim 9, but does not specifically teach wherein the first pitch is from 3.0 mm to 6.0 mm. It is known that optimization of size, shape, and scale through routine experiment is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the first and second pitch. Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the first and second pitch to modify the strength of the connection between the scope tube and the jam nut and to not allow the jam nut to be easily removed by a sudden outside force, as desired or necessary to meet the requirements of a particular implementation.
Regarding claim 14, INSTITUT and UE disclose the modified viewing optic of claim 9, but do not specifically teach wherein the second pitch is from .25 mm to 2.5 mm. It is known that optimization of size, shape, and scale through routine experiment is an ordinary skill in the art and it is well known in the art that routine experimentation and various design engineering choices could have been used to have arrived at modifying the first and second pitch. Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the first and second pitch to modify the strength of the connection between the scope tube and the jam nut and to not allow the jam nut to be easily removed by a sudden outside force, as desired or necessary to meet the requirements of a particular implementation.
Regarding claim 15, INSTITUT and UE disclose the modified viewing optic of claim 9, UE teaches wherein a thread angle of the first female thread is from 20 degrees to 45 degrees (para[0033], "The first and second ridges can thus be formed into multistart threads, assuming that the ridge angle theta 1 of the first ridge 13a, expressed as double the first flank angle, has a low value (for example, 20 degrees), and that the ridge angle theta 2 of the second ridge 13b, expressed as double the second flank angle, has a value greater than theta 1 (for example, 70 degrees)" -- the first thread angle is 20 degrees).
Regarding claim 16, INSTITUT and UE disclose the modified viewing optic of claim 9, UE teaches wherein a thread angle of the second female thread is from 40 degrees to 80 degrees (para[0033], "The first and second ridges can thus be formed into multistart threads, assuming that the ridge angle theta 1 of the first ridge 13a, expressed as double the first flank angle, has a low value (for example, 20 degrees), and that the ridge angle theta 2 of the second ridge 13b, expressed as double the second flank angle, has a value greater than theta 1 (for example, 70 degrees)" -- the second thread angle is 70 degrees).

Regarding claim 17, INSTITUT and UE disclose the modified viewing optic of claim 9, INSTITUT teaches wherein the viewing optic is selected from a scope, a rifle scope, binoculars, a camera, and a telescope (col 5, In 58-60, "the barre! 24 may be an integral part of a larger optical assembly, such as for example a camera objective or a microscope objective").
Regarding claim 18, INSTITUT and UE disclose the modified viewing optic of claim 9, INSTITUT teaches which is adapted for use with a firearm (col 5, In 58-60, "the barrel 24 may be an integral part of a larger optical assembly, such as for example a camera objective or a microscope objective" -- cameras can be used with firearms) (NOTE: intended use).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641